Exhibit 10(a)
 
 
SECOND AMENDMENT
 
BROWN-FORMAN CORPORATION
 
AMENDED AND RESTATED
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
The Brown-Forman Corporation Amended and Restated Supplemental Executive
Retirement Plan was adopted by Brown-Forman Corporation effective January 1,
2009.
 
The Plan provides in Section 6.08 that the Plan may be amended by the Employer.
 
It is advisable to correctively amend the Plan in certain respects.
 
IT IS THEREFORE AGREED:


1.           Article I, Definitions, is amended by adding Section 1.11 as
follows effective January 1, 2011, for purposes of clarification and to set
forth in the document current  administrative procedure:
 
1.11           Separation from
Service.                                           Separation from Service means
the date the Employer and the Participant reasonably anticipate that the
Participant will perform no further services (or that the level of services will
decline to the extent provided below) with respect to all entities comprising
the Related Employer, provided, however, that solely for purposes of this
definition, in determining the Related Employers, “at least 50 percent” shall be
substituted for each reference to “at least 80%” that is contained in Code
Section 1563(a)(1), (2) and (3) and in Reg. Sec. 1.414(c)-(2).  A Separation
from Service does not occur if the Participant is on military leave, sick leave
or other bona fide leave of absence if the period of leave does not exceed six
months or such longer period during which the Participant’s right to
re-employment is provided by statute or contract.  If the period of leave
exceeds six months and the Participant’s right to re-employment is not provided
either by statute or contract, a Separation from Service will be deemed to have
occurred on the first day following the six-month period.  If the level of bona
fide services the Participant would perform after such date (whether as an
employee or an independent contractor) would permanently decrease to no more
than 20 percent of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Related Employer if the
employee has been providing services to the Related Employer for less than 36
months), a Separation from Service shall be deemed to have occurred.


An independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract, all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.


If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent contractor to be treated as having
incurred a Separation from Service.  If a Participant ceases providing services
as an independent contractor and begins providing services as an employee, or
ceases providing services as an employee and begins providing services as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services in both capacities.


If a Participant provides services both as an employee and as a member of the
board of directors of a corporate Related Employer (or an analogous position
with respect to noncorporate Related Employer), the services provided as a
director are not taken into account in determining whether the Participant has
incurred a Separation from Service as an employee for purposes of a nonqualified
deferred compensation plan in which the Participant participates as an employee
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a director.


If a Participant provides services both as an employee and as a member of the
board of directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a director that is not aggregated under Code Section 409A with any plan in which
the Participant participates as an employee.


If a Participant works in a division or subsidiary, and substantial assets
related to Participant’s service are sold by a Related Employer in a transaction
that would otherwise result in a Separation from Service, the affected Related
Employer has reserved the discretion to agree in a bona fide, arms’ length
transaction with a buyer of such assets for whom the Participant(s) will provide
service after the closing, that such transaction does not constitute a
Separation from Service with respect to any such Participants, all in accordance
with Reg. Sec. 1.409A-1(h)(4).


All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Code Section 409A and the final regulations
thereunder.


For purposes of this section, unless otherwise set out herein, Related Employer
means the Employer and each other corporation or other organization that is
deemed to be a single employer with an Employer under Section 414(b) or (c) of
the Code (i.e., as part of a controlled group of corporations that includes an
Employer or under common control with an Employer).


2.           Effective January 1, 2011, the last sentence of Sections 3.01,
Normal Retirement Benefit, 3.02, Late Retirement Benefit, 3.03, Early Retirement
Benefit, and 3.04 Deferred Vested Benefit, are each amended in its entirety as
follows:
 
The calculation of the vested Accrued Benefit the Participant would have been
entitled to receive under the Retirement Plan is in accordance with the terms of
the Retirement Plan; provided, however, for purposes of the calculation, a
Participant’s Compensation includes, in the Plan Year in which such salary
deferrals are made, Participant salary deferrals into the Brown-Forman
Corporation Nonqualified Savings Plan.


3.           Effective January 1, 2011, Article III, Retirement Benefits, is
amended by adding Section 3.08(g) as follows:
 
(g)           DeMinimis Amounts.   Notwithstanding the foregoing, the payment of
a retirement benefit otherwise to be made to a Participant under this Article
III may be accelerated and paid in a lump sum if (i) the actuarially equivalent
amount of the  retirement benefit otherwise payable under this Article is less
than $5,000; and (ii) at the time the payment is made, the amount constitutes
the Participant’s entire interest under the Plan and all other plans that are
aggregated with the Plan under Reg. Sec. 1.409A-1(c)(2).
 
In all other respects, the Brown-Forman Corporation Amended and Restated
Supplemental Executive Retirement Plan as initially adopted and subsequently
amended shall remain in full force and effect.
 
IN WITNESS WHEREOF, the Employer has caused this Second Amendment to the
Brown-Forman Corporation Amended and Restated Supplemental Executive Retirement
Plan to be executed by its duly authorized officer this 29th day of December,
2010, effective as set forth herein.


 
 

  BROWN-FORMAN CORPORATION          
 
By:
/s/ Cheryl Beckman       Cheryl Beckman       Officer          

 
 
 
 